Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 31, 2018

                                      No. 04-18-00836-CV

                                      Allan W. MAJESKI,
                                            Appellant

                                                v.

                                        FROST BANK,
                                          Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI00427
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       Appellant Allan W. Majeski, an inmate acting pro se in a civil suit, filed a notice of
appeal with this court on November 5, 2018. The clerk’s record has not been filed, and
Appellant’s notice of appeal does not state that he is presumed indigent under Rule 20.1(b).
Contra TEX. R. APP. P. 20.1(b)(2).
        We ORDER Appellant to file in this court within THIRTY DAYS of the date of this
order (1) a separate affidavit or unsworn declaration listing the previous pro se actions he has
brought and (2) a certified copy of his inmate trust account statement. See TEX. CIV. PRAC. &
REM. CODE ANN. § 14.002(a) (applying an affidavit or unsworn declaration and other
requirements to inmate appeals); id. § 14.004 (requiring a pro se inmate asserting inability to pay
costs to file a detailed list of previous pro se actions and a certified copy of the inmate’s trust
account statement).
       Appellant’s affidavit or unsworn declaration and certified statement must be timely filed
and must meet the applicable statutory requirements. E.g., id. § 14.004(a) (affidavit or
declaration of actions); id. § 14.004(b) (dispositions); id. § 14.004(c) (account statement).
        We warn Appellant that this court may dismiss this appeal without further notice if
Appellant fails to timely file the statutorily required documents. Cf. Douglas v. Moffett, 418
S.W.3d 336, 340 (Tex. App.—Houston [14th Dist.] 2013) (dismissing an appeal where an inmate
failed to comply with Chapter 14 requirements); Amir-Sharif v. Mason, 243 S.W.3d 854, 857
(Tex. App.—Dallas 2008, no pet.) (recognizing that a trial court may dismiss an indigent
inmate’s suit without notice or hearing for failing to file the previous actions affidavit or
declaration).
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court